J-A04028-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 LUIS SOTO                           :
                                     :
                   Appellant         :        No. 796 EDA 2020

         Appeal from the PCRA Order Entered January 31, 2020
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007170-2013


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 LUIS SOTO                           :
                                     :
                   Appellant         :        No. 797 EDA 2020

         Appeal from the PCRA Order Entered January 31, 2020
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007171-2013


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 LUIS SOTO                           :
                                     :
                   Appellant         :        No. 798 EDA 2020

         Appeal from the PCRA Order Entered January 31, 2020
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007172-2013
J-A04028-21


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellee                  :
                                                 :
                v.                               :
                                                 :
    LUIS SOTO                                    :
                                                 :
                       Appellant                 :       No. 799 EDA 2020

             Appeal from the PCRA Order Entered January 31, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007173-2013


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                  FILED: March 12, 2021

        Appellant, Luis Soto, appeals from the order entered in the Philadelphia

County Court of Common Pleas, which denied his first petition filed under the

Post Conviction Relief Act (“PCRA”).1 We affirm.

        The trial court previously set forth the relevant facts of this case as

follows:

           On April 9, 2013, in the late afternoon hours, a large crowd
           of people gathered at Water and Somerset Streets in
           Philadelphia.   A fight subsequently broke out between
           several female members of this crowd, when three unknown
           women attacked Ashley Soberal. Amanda Martinez, the
           decedent, was amongst the crowd, watching the fight. After
           the fight, [Appellant] and an unnamed friend had a
           conversation in a nearby lot on Somerset Street with
           Madeline Soberal, the mother of the girl who had been
           attacked. There was a large crowd of people in the lot at
           this time. While [Appellant], his friend and Madeline Soberal
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-A04028-21


        were talking, [Appellant] had his hands in the area of his
        waist, as if he was in possession of a firearm. Madeline
        Soberal believed that [Appellant] and his friend were
        responsible for the three women attacking her daughter.
        After she asked [Appellant’s] friend multiple times whether
        he got the three women to “jump” Madeline Soberal’s
        daughter, [Appellant’s] friend admitted that he did so. Right
        after that admission, someone from the crowd came from
        behind her and punched [Appellant’s] friend in the face.
        [Appellant] was also identified as “Bebe.”              After
        [Appellant’s] friend was punched, [Appellant] drew a
        firearm and began shooting multiple times at the crowd. As
        [Appellant] fired, the crowd began to flee the area.
        Madeline Soberal took cover behind a Buick where she
        encountered Amanda Martinez, who had been struck by a
        bullet and who asked Soberal to stay with her. Soberal told
        Martinez that she would stay with her until an ambulance
        arrived.   As [Appellant] left the area, he was still in
        possession of the firearm.

        Police responded at approximately 5:50 p.m. Upon arriving
        at the scene, police encountered a chaotic crowd of over 100
        people and attempted to locate any victims, finding Martinez
        laying in a pool of blood. Martinez was placed into a private
        vehicle and rushed to Episcopal Hospital. Martinez was later
        pronounced dead at the hospital, having suffered a gunshot
        wound which penetrated her chest, heart, and lungs. Police
        also identified Jose Torres, Carl Walden, and Larry Robinson
        as shooting victims. Torres had been shot twice in the groin
        area. Walden had been shot in his right leg. Both Torres
        and Walden were transported to Temple University Hospital
        for medical care. Robinson was transported to Episcopal
        Hospital by private vehicle, where he was treated for a
        gunshot wound to his stomach. Seven .40 caliber Smith &
        Wesson fired cartridge casings were recovered at the scene.
        Police also recovered two bullet specimens, a bullet jacket,
        and a bullet core. Subsequent analysis showed that the
        bullets and bullet jacket were all fired from the same
        firearm. All seven cartridge casings were also fired from the
        same weapon.

(Trial Court Opinion, filed February 24, 2016, at 2-4) (internal citations

omitted).

                                    -3-
J-A04028-21


       Following a consolidated trial,2 a jury convicted Appellant on August 31,

2015, of third-degree murder, carrying a firearm without a license, carrying a

firearm on the streets of Philadelphia, possessing an instrument of crime, and

three counts of aggravated assault. On December 4, 2015, with the benefit

of a pre-sentence investigation (“PSI”) report, the court sentenced Appellant

to an aggregate term of fifty to one hundred years’ incarceration. Specifically,

the court sentenced Appellant in the aggravated range for each of the three

counts of aggravated assault, and ran those sentences consecutive to each

other. (See N.T. Sentencing, 12/4/15, at 18-20). Appellant did not object,

nor did he argue for either a mitigated sentence or concurrent sentences.

After the court imposed sentence, the court instructed Appellant that if he

wished to challenge his sentence he would be required to file a post-sentence

motion and his failure to do so would result in a waiver of that challenge. (Id.

at 21). Appellant did not file a post-sentence motion. Instead, Appellant filed

a notice of appeal, and this Court affirmed Appellant’s judgment of sentence

on August 1, 2017. See Commonwealth v. Soto, 175 A.3d 1039 (Pa.Super.

2017) (unpublished memorandum).

       On August 21, 2017, Appellant filed a timely pro se PCRA petition

alleging, inter alia, that trial counsel was ineffective for failing to file a post-

sentence motion challenging the discretionary aspects of his sentence. (See


____________________________________________


2The Commonwealth filed charges against Appellant at four separate docket
numbers, one for each of the victims Appellant shot.

                                           -4-
J-A04028-21


PCRA Petition, filed 8/21/17, at 4). The court appointed counsel, and on June

21, 2019, counsel filed an amended PCRA petition. Appellant’s amended PCRA

petition did not allege trial counsel’s ineffectiveness for failing to file a post-

sentence motion.     (See Amended PCRA Petition, filed 6/21/19).          Instead,

Appellant’s amended PCRA petition raised only: (1) appellate counsel’s

ineffectiveness for failing to challenge the discretionary aspects of Appellant’s

sentence on direct appeal; and (2) a claim of after-discovered evidence. (Id.

at unnumbered pp. 1-2). In support of his after-discovered evidence claim,

Appellant offered two certifications signed by a private detective.            The

certifications consisted of summaries of telephone interviews that the

detective conducted with two witnesses, Carl Walden and LaShonda Sutton.

The private detective signed each certification, but Walden and Sutton did not.

      On December 6, 2019, the court issued notice of its intent to dismiss

the petition without a hearing pursuant to Pa.R.Crim.P. 907, advising

Appellant that he had twenty days to file a response, and his failure to do so

would result in dismissal of his PCRA petition.      With respect to Appellant’s

claim concerning after-discovered evidence, the court stated that “[t]his claim

is denied because your petition failed to include proper certification for your

proffered witnesses.” (See Rule 907 Notice, filed 12/6/19, at unnumbered

pp. 1-2).   Appellant did not respond to the Rule 907 notice or correct the

defects in his certifications. Consequently, the court denied PCRA relief on

January 31, 2020.


                                       -5-
J-A04028-21


      On February 27, 2020, Appellant timely filed four separate notices of

appeal at each underlying docket number. The next day, the court ordered

Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal.    Appellant timely complied on March 16, 2020.         This Court

consolidated the appeals sua sponte on July 10, 2020.

      Appellant raises the following issues for our review:

         Did the [PCRA] court err in denying PCRA relief where both
         trial and direct appeal counsel were ineffective for failing to
         challenge the discretionary aspects of sentence where the
         [PCRA] court’s imposition of consecutive aggravated range
         sentences for three counts of aggravated assault and a
         consecutive sentence for the statutory maximum for third
         degree murder created the functional equivalent of a life
         sentence that failed to take into account [Appellant’s] lack
         of violent offenses in his prior criminal record?

         Did the [PCRA] court err in denying, without a hearing,
         [Appellant’s] claims in his amended PCRA petition relating
         to the newly discovered evidence of witnesses Carl Walden
         and LaShonda Sutton?

(Appellant’s Brief at 3).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101, 108 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513, 515 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d
74 (2007).      We give no such deference, however, to the court’s legal


                                      -6-
J-A04028-21


conclusions.   Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super.

2012).

      In his first issue, Appellant argues that both trial counsel and appellate

counsel were ineffective for failing to challenge the discretionary aspects of

his sentence. Appellant asserts his claim has arguable merit because the court

failed to consider Appellant’s lack of prior violent offenses when fashioning

Appellant’s sentence. Appellant maintains that no reasonable basis exists for

trial counsel’s and appellate counsel’s failure to challenge his sentence.

Appellant insists counsels’ failure to attack the discretionary aspects of his

sentence prejudiced Appellant because he could have been spared years in

prison had counsel preserved his sentencing challenge. Appellant concludes

that trial counsel’s and appellate counsel’s ineffectiveness warrants remand

for a new sentencing hearing. We disagree.

      Initially, we observe that Appellant did not raise any claim concerning

trial counsel’s ineffectiveness in his amended PCRA petition.          Instead,

Appellant’s amended PCRA petition         alleged only appellate counsel’s

ineffectiveness. (See Amended PCRA Petition, filed 6/21/19, at unnumbered

p. 1).    The PCRA court deemed Appellant’s claim of trial counsel’s

ineffectiveness waived on this basis. (See PCRA Court Opinion, filed June 9,

2020, at 6).   Under these circumstances, we agree with the PCRA court’s

finding of waiver. See Commonwealth v. Ortiz, 241 A.3d 368 (Pa.Super.

filed Oct. 6, 2020) (unpublished memorandum) (explaining that PCRA court is


                                     -7-
J-A04028-21


only permitted to address issues raised in counseled PCRA petition; holding

appellant waived claims on appeal that were initially raised in pro se PCRA

petition but abandoned in counseled, amended PCRA petition).3         See also

Commonwealth v. Jette, 611 Pa. 166, 23 A.3d 1032 (2011) (discussing bar

against hybrid representation during PCRA review); Commonwealth v.

Pursell, 555 Pa. 233, 251, 724 A.2d 293, 302 (1999), cert. denied, 528 U.S.
975, 120 S. Ct. 422, 145 L. Ed. 2d 330 (1999) (explaining: “[Supreme Court]

will not require courts considering PCRA petitions to struggle through the pro

se filings of defendants when qualified counsel represent those defendants”).

       Even if Appellant preserved his claim concerning trial counsel’s alleged

ineffectiveness, it would merit no relief.       The law presumes counsel has

rendered effective assistance. Commonwealth v. Williams, 597 Pa. 109,

950 A.2d 294 (2008).          To prevail on a claim of ineffective assistance of

counsel, a petitioner bears the burden to prove his claims by a preponderance

of the evidence.      Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super.

2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007). The petitioner must

demonstrate: (1) the underlying claim has arguable merit; (2) counsel had no

reasonable strategic basis for the asserted action or inaction; and (3) but for

the errors and omissions of counsel, there is a reasonable probability that the



____________________________________________


3 An unpublished non-precedential memorandum decision of the Superior
Court filed after May 1, 2019, may be cited for its persuasive value. See
Pa.R.A.P. 126(b)(1) and (2).

                                           -8-
J-A04028-21


outcome of the proceedings would have been different. Id. “Where it is clear

that a petitioner has failed to meet any of the three, distinct prongs of

the…test, the claim may be disposed of on that basis alone, without a

determination   of   whether   the   other   two   prongs   have   been   met.”

Commonwealth v. Steele, 599 Pa. 341, 360, 961 A.2d 786, 797 (2008).

     “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

        Once this threshold is met we apply the “reasonable basis”
        test to determine whether counsel’s chosen course was
        designed to effectuate his client’s interests. If we conclude
        that the particular course chosen by counsel had some
        reasonable basis, our inquiry ceases and counsel’s
        assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

        Prejudice is established when [an appellant] demonstrates
        that counsel’s chosen course of action had an adverse effect
        on the outcome of the proceedings. The [appellant] must
        show that there is a reasonable probability that, but for
        counsel’s unprofessional errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome. [A] criminal [appellant] alleging prejudice must
        show that counsel’s errors were so serious as to deprive the
        defendant of a fair trial, a trial whose result is reliable.

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)


                                     -9-
J-A04028-21


(internal citations and quotation marks omitted).

      To succeed on an ineffectiveness claim for failure to preserve a challenge

to the discretionary aspects of sentencing, the petitioner must demonstrate

the   underlying   sentencing    claim       entitles   the   petitioner   to   relief.

Commonwealth v. Jones, 942 A.2d 903 (Pa.Super. 2008), appeal denied,

598 Pa. 764, 956 A.2d 433 (2008). See also Commonwealth v. Reaves,

592 Pa. 134, 923 A.2d 1119 (2007) (providing claim of ineffectiveness for

failure to preserve discretionary sentencing issue requires showing of

reasonable probability that sentencing court would have imposed lesser

sentence).

      Here, the court explained its sentencing decision as follows:

         In particular, in fashioning an appropriate sentence, the
         [c]ourt explicitly considered the following: everything that
         was presented during the history of the case; the evidence
         adduced at trial; everything that was presented during
         [Appellant’s] sentencing hearing, including the [PSI]; the
         victim impact statement from the decedent’s mother; all of
         the mitigating evidence that was presented on behalf of
         [Appellant]; the Sentencing Guidelines; the need for the
         protection of the public; the gravity of the offense in relation
         to the impact on the victim and on the community; and
         [Appellant’s] rehabilitative needs. Specifically, the [c]ourt
         noted that it had grave concerns for the protection of the
         public because [Appellant], who had five prior convictions
         involving drugs and was on parole and probation,
         demonstrated a disregard for the rule of law by
         indiscriminately firing a gun into a crowd, which killed one
         person and wounded three others.

                                   *     *      *

         Moreover, there were several factors that warranted
         aggravated range sentences for the three aggravated


                                       - 10 -
J-A04028-21


         assault causing serious bodily injury convictions. First, the
         [c]ourt observed that [Appellant’s] outrageous conduct
         endangered not just the lives of his intended targets, but
         also the lives of many other individuals who were gathered
         on Water and Somerset Streets. The [c]ourt opined that
         the Sentencing Guidelines did not contemplate [Appellant’s]
         act of haphazardly firing multiple times into a large crowd,
         which not only killed one individual, but also caused serious
         bodily injury to three others.         Further, the [c]ourt
         considered as a significant factor that warranted sentences
         in the aggravated range that [Appellant] was on probation
         and parole at the time of the incident and had squandered
         numerous opportunities to turn his life around. The [c]ourt
         also stated the consecutive sentences were justified
         because there were four separate victims, all of whom were
         seriously affected by [Appellant’s] outrageous conduct.

(PCRA Court Opinion at 8-9) (internal record citations omitted).

      The court noted that it “considered the mitigating evidence presented

by counsel, which included [Appellant’s] lack of prior violent offenses.” (See

N.T. Sentencing at 7-8, 17).       The court further explained that Appellant’s

sentence did not constitute a life sentence because Appellant was twenty-five

years old at the time of this shooting, and thus, he could be eligible for parole

in his seventies. (See PCRA Court Opinion at 10).

      Additionally, the court had the benefit of a PSI report, which the court

considered at sentencing. (See N.T. Sentencing at 4); See Commonwealth

v. Devers, 519 Pa. 88, 101-02, 546 A.2d 12, 18 (1988) (stating: “Where [PSI

reports] exist, we shall continue to presume that the sentencing judge was

aware of relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors”). The

record   indicates   the   court   considered   Appellant’s   prior   record,   the


                                      - 11 -
J-A04028-21


circumstances of the altercation, and the impact Appellant’s actions had on

the victims.     The court also considered Appellant’s lack of prior violent

offenses.

      Under these circumstances, Appellant has failed to establish a

reasonable probability that the sentencing court would have imposed a lesser

sentence had trial counsel preserved a challenge to the discretionary aspects

of Appellant’s sentence.      See Reaves, supra; Jones, supra.             To the

contrary, the court specifically held that Appellant’s sentence “was fully

justified.”   (PCRA Court Opinion at 6).       Further, because Appellant cannot

establish that trial counsel was ineffective, his derivative claim of appellate

counsel’s ineffectiveness must also fail. See Commonwealth v. Rainey, 593
Pa. 67, 928 A.2d 215 (2007) (stating layered claim of appellate counsel’s

ineffectiveness relates back to actions of trial counsel, so that three-prong test

for trial counsel’s ineffectiveness, if satisfied, supplies arguable merit prong of

claim of appellate counsel’s ineffectiveness; as appellant has failed to establish

ineffectiveness of trial counsel, this necessarily defeats his claim of appellate

counsel ineffectiveness).

      In his second issue, Appellant argues that the court erred in denying

PCRA relief without first holding an evidentiary hearing on his after-discovered

evidence claim.     Appellant alleges that he satisfied the after-discovered

evidence requirement by submitting two certifications summarizing the

testimony from his proffered witnesses, Carl Walden and LaShonda Sutton.


                                      - 12 -
J-A04028-21


Appellant contends that these witnesses could have offered testimony

contradicting testimony from the Commonwealth’s eyewitnesses at trial.

Appellant concludes that the inconsistencies between the proffered testimony

from his witnesses and the trial testimony entitle him to a new trial, or at least

an evidentiary hearing. We disagree.

      A petitioner is not entitled to a PCRA hearing as a matter of right; the

PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335 (Pa.Super. 2012). Further, the PCRA governs requests for

evidentiary hearings as follows:

         § 9545. Jurisdiction and proceedings

                                   *     *      *

            (d)   Evidentiary hearing.—

            (1)   The following apply:

            (i)   Where a petitioner requests an evidentiary
         hearing, the petition shall include a certification signed by
         each intended witness stating the witness’s name, address,
         date of birth and substance of testimony and shall include
         any documents material to that witness’s testimony.

            (ii)  If a petitioner is unable to obtain the signature of
         a witness under subparagraph (i), the petitioner shall
         include a certification, signed by the petitioner or counsel,
         stating the witness’s name, address, date of birth and
         substance of testimony. In lieu of including the witness’s
         name and address in the certification under this
         subparagraph, counsel may provide the witness’s name and
         address directly to the Commonwealth. The certification

                                       - 13 -
J-A04028-21


        under this subparagraph shall include any documents
        material to the witness’s testimony and specify the basis of
        the petitioner’s information regarding the witness and the
        petitioner’s efforts to obtain the witness’s signature.
        Nothing in this subparagraph shall be construed to
        contravene any applicable attorney-client privilege between
        the petitioner and postconviction counsel.

           (iii) Failure to substantially comply with the
        requirements of this paragraph shall render the proposed
        witness’s testimony inadmissible.

42 Pa.C.S.A. § 9545(d)(1). See also Pa.R.Crim.P. 902(A)(15) (discussing

content of PCRA petition and request for evidentiary hearing).

     Significantly, however, “it is improper to affirm a PCRA court’s decision

on the sole basis of inadequate witness certifications where the PCRA court

did not provide notice of the alleged defect.” Commonwealth v. Pander,

100 A.3d 626, 642 (Pa.Super. 2014) (en banc), appeal denied, 631 Pa. 712,

109 A.3d 679 (2015). Thus, when a PCRA court is presented with a PCRA

petition that is defective in form or content, the judge should notify the

petitioner of the nature of the defects and provide an opportunity for the

petitioner to amend the petition. See Pa.R.Crim.P. 905(B), Comment.

     To obtain relief based upon after-discovered evidence, a PCRA petitioner

must establish:

        (1) the evidence has been discovered after trial and it could
        not have been obtained at or prior to trial through
        reasonable diligence; (2) the evidence is not cumulative; (3)
        it is not being used solely to impeach credibility; and (4) it
        would likely compel a different verdict.

Commonwealth v. Washington, 592 Pa. 698, 715, 927 A.2d 586, 595-96


                                    - 14 -
J-A04028-21


(2007). The after-discovered evidence must be producible and admissible.

Commonwealth v. Small, 647 Pa. 423, 442, 189 A.3d 961, 972 (2018).

      Instantly,   the   PCRA   court    concluded   that   Appellant’s   witness

certifications failed to substantially comply with the PCRA requirements. (See

PCRA Court Opinion at 12). Specifically, the court decided that Appellant’s

proffered witness certifications constituted inadmissible hearsay because

Appellant failed to procure the witnesses’ signatures on them. (Id.) The court

noted that only a private detective signed the certifications, and the

certifications did not contain Appellant’s or his attorney’s signature. Further,

Appellant did not explain his failure to obtain the required signatures. (Id.)

      We agree with the PCRA court’s analysis that Appellant’s proffered

witness certifications were defective. See 42 Pa.C.S.A. § 9545(d)(1). The

PCRA court informed Appellant of the defects in his witness certifications in

the court’s Rule 907 notice, but Appellant did not correct the error.         See

Pander, supra. Thus, Appellant was not entitled to an evidentiary hearing

on his claim of after-discovered evidence. Moreover, we agree with the PCRA

court that the certifications signed only by a private detective rendered the

proposed testimony inadmissible.        See 42 Pa.C.S.A. § 9545(d)(1)(iii).    As

such, Appellant’s claim of after-discovered evidence fails. See Small, supra.

Based upon the foregoing, we affirm the order denying PCRA relief.

      Order affirmed.




                                     - 15 -
J-A04028-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/21




                          - 16 -